[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 02, 2007
                              No. 07-12316                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 07-00039-CR-JTC-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HASSAN JAMAL ELSADDIQUE,
a.k.a. Ricky Eugene Austin,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (November 2, 2007)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Hassan Jamal Elsaddique appeals his fourteen-month sentence for using a
false name in a firearms application, in violation of 18 U.S.C. § 924(a)(1)(A).

Elsaddique argues that his sentence was procedurally and substantively

unreasonable because: (1) the court improperly treated his long employment

history—involving twenty-five different employers in ten different states between

1996 and 2005—as an aggravating factor; and (2) there was no need to imprison

him at all because there was no victim, he has only an old and relatively minor

criminal history, and a prison sentence would destroy his new “forward progress.”

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we

review a defendant’s sentence for reasonableness. United States v. Winingear, 422

F.3d 1241, 1244 (11th Cir. 2005). “[A] sentence may be reviewed for procedural

or substantive unreasonableness. A sentence may be unreasonable if it is the

product of a procedure that does not follow Booker’s requirements, regardless of

the actual sentence. Additionally, a sentence may be substantively unreasonable,

regardless of the procedure used.” United States v. Hunt, 459 F.3d 1180, 1182 n.3

(11th Cir. 2006). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable,” in light of both the record and the

18 U.S.C. § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005) (per curiam).

      Elsaddique first argues that his sentence was procedurally unreasonable



                                           2
because the district court’s comments, which focused on his lengthy employment

history and missed opportunities, indicate that it had relied on an inappropriate

aggravating factor to sentence him within the guideline range. However, one of

the § 3553(a) factors requires the court to consider the “history and characteristics

of the defendant.” 18 U.S.C. § 3553(a)(1). Elsaddique’s employment history and

series of missed opportunities fit squarely within this factor, and therefore it was

reasonable for the district court to consider them in deciding not to vary from the

guideline range.

      Elsaddique also contends that the fourteen-month sentence imposed by the

district court was substantively unreasonable because: (1) there was no victim; (2)

his criminal history was old and relatively minor; and (3) his youth, “shattered”

dreams of playing professional basketball, ultimate discovery of the music

business, and the birth of his daughter, all show that a prison sentence will only

destroy his new “forward progress.” This argument, however, ignores the

seriousness of the offense here. Whether or not there was a victim, Elsaddique

used a false name to purchase three firearms. The act alone created a significant

danger to the public, which is only increased by the possibility that he made the

purchase on someone else’s behalf—someone who may have had a more serious

and more recent criminal history. Moreover, the court’s sentence was within the



                                           3
guideline range of twelve to eighteen months, and it was well below the statutory

maximum of five years imprisonment. It was therefore reasonable for the district

court to sentence Elsaddique to fourteen months imprisonment.

      AFFIRMED.




                                         4